COURT OF APPEALS OF VIRGINIA

Present: Chief Judge Moon, Judge Bray and Retired Judge Trabue *
Argued at Norfolk, Virginia

MICHAEL E. COOPER, s/k/a
 MICHAEL EDWARD COOPER

v.           Record No. 0553-94-1       MEMORANDUM OPINION** BY
                                         JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                      MAY 30, 1995

          FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                        Robert W. Curran, Judge

     Daniel L. Mitchell (Robert A. Blount & Associates, on
     brief), for appellant.
     Monica S. McElyea, Assistant Attorney General (James S.
     Gilmore, III, Attorney General, on brief), for appellee.



     Michael E. Cooper (defendant) was convicted in the trial

court of "Malicious Bodily Injury to Law Enforcement Officers"

pursuant to Code § 18.2-51.1.    Defendant complains on appeal that

the evidence was insufficient to prove the requisite malice.      We

disagree and affirm the conviction.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.    Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).    The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.    Id.
     *
      Retired Judge Kenneth E. Trabue took part in consideration
of this case by designation pursuant to Code § 17-116.01.
     **
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
      On March 9, 1993, Newport News Police Officers M. E. Horton

and R. Ronneberg, both in uniform, responded to a "third party"

report of a domestic dispute.   After a brief investigation,

defendant was arrested for "assault and battery."    However,

before being taken into custody, defendant became uncooperative,

and "pushed his face up against Ronneberg's face."   In an effort

to restrain him, the officer "bear hug[ged]" defendant and placed

him "on the ground."   However, defendant continued struggling,

"doing pushups and scratching and trying to get away."   When

Horton "grabbed him in the chest area," defendant "reached out

and clamped on to [his] arm and just bit as hard as he could."

Horton "could see the muscles in [defendant's] jaw just clamping

down," and he "had to pull it out because [defendant] wasn't

letting it go."   Horton described defendant as "crazy, biting

everything, anything he could get . . . to," including the "metal

ring" on a flashlight, "causing an indentation."    As a result of

the attack, Horton's "skin was opened up and . . . bleeding,"

bruised and swollen, necessitating hospital treatment, and

remained scarred at the time of trial.
      Code § 18.2-51.1 provides, in pertinent part, that
      [i]f any person maliciously causes bodily injury to
      another by any means including the means set out in
      § 18.2-52, with intent to maim, disfigure, disable or
      kill, and knowing or having reason to know that such
      other person is a law-enforcement officer . . . engaged
      in the performance of his public duties . . ., such
      person shall be guilty of a Class 3 felony.


Id.

      "'Malice inheres in the doing of a wrongful act intentionally,



                                - 2 -
or without just cause or excuse, or as a result of ill will.'"

Long v. Commonwealth, 8 Va. App. 194, 198, 379 S.E.2d 473, 475

(1989) (citation omitted).    "Malice is evidenced either when the

accused acted with a sedate, deliberate mind, and formed design, or

committed any purposeful and cruel act without any or without great

provocation."   Branch v. Commonwealth, 14 Va. App. 836, 841, 419
S.E.2d 422, 426 (1992) (citation omitted).    Although "[t]he nature

and extent of the bodily injury . . . may reflect . . . the intent

with which the injuries were inflicted," these circumstances "are

not exclusive factors."     Campbell v. Commonwealth, 12 Va. App. 476,

483, 405 S.E.2d 1, 4 (1991) (en banc) (citations omitted).    The

presence of malice is a "'question of fact to be determined by [the

trier of fact].'"     Long, 8 Va. App. at 198, 379 S.E.2d at 476

(citation omitted).

     Here, the finding of malice by the trial court was well

supported by the circumstances attending the attack and the

resulting injury.   Accordingly, we affirm the conviction.
                                                Affirmed.




                                 - 3 -